Citation Nr: 1200836	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include eye and neck warts.  

2.  Entitlement to service connection for a heart disorder, to include hypertension and left atrial enlargement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969, to include combat service in Vietnam, and from September 1986 to August 2007.  His awards and decorations include a Bronze Star Medal with Combat "V" Device for valor in combat against enemy forces, a Combat Infantryman Badge, the Vietnam Service Medal with 3 Bronze Stars, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from September 2007 and June 2008 rating decisions of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

The Board notes that the Veteran's claim for a skin disorder was denied in September 2007, and following a March 2008 VA skin examination with a diagnosis of eye and neck warts entered, the agency of original jurisdiction (AOJ) continued the denial of service connection for a skin disorder, and included eye and neck warts as part of the denial, as reflected in the July 2008 statement of the case.  Therefore, the Board has identified the issue pertaining to a skin disorder as one of entitlement to a skin disorder, to include eye and neck warts, as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  
In September 2009, the Veteran requested cancellation of the hearing scheduled in October 2009.  Thus, the Veteran's hearing request is deemed withdrawn.  

The issue of entitlement to service connection for a skin disorder, to include eye and neck warts, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence establishes hypertension and associated left atrial enlargement was manifest during active service.  


CONCLUSION OF LAW

Hypertension and associated left atrial enlargement was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for hypertension with associated left atrial enlargement.  As this represents a complete grant of the benefit sought on appeal in regard to this issue, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts entitlement to service connection for a heart disorder, to include hypertension and left atrial enlargement.  Having considered the evidence, the Board finds service connection is warranted for hypertension and associated left arterial enlargement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran had two periods of active service and consistent with the March 2008 VA examination report noting a history of onset of hypertension during the second period of service in the 1990s, service treatment records, to include records dated in 2003, document diagnosed hypertension.  In addition, the March 2008 VA examiner associated left atrial enlargement with hypertension.  

In this case, there is medical evidence of hypertension during active service, a current diagnosis of hypertension, and a competent opinion relating left atrial enlargement to hypertension.  Thus, service connection for hypertension with left atrial enlargement is warranted.  


ORDER

Service connection for hypertension with associated left atrial enlargement is granted.  


REMAND

The Veteran asserts entitlement to a skin disorder and, as noted above, he had two periods of active service, to include service in the Republic of Vietnam, and is thus presumed to have been exposed to herbicides during service.  A September 2005 private record notes an infected follicular keratosis on the cheek, and on VA examination in March 2008, the examiner noted verrucous lesions (Verruga) and the diagnosis entered was right eye and neck warts.  The examiner, however, did not provide an opinion as to whether any identified skin disorder, to include eye and neck warts, is related to either period of service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the March 2008 VA examination and opinion to be inadequate and that the claim must be remanded for the Veteran to be afforded a VA examination and for an opinion to be rendered as to whether it is at least as likely as not that any identified skin disorder, to include eye and neck warts, is related to either period of the Veteran's active service.  

In addition, the Board notes that a DD Form 214 in association with the Veteran's second period of active service from September 1986 to August 2007 notes that a DD Form 215 would be prepared to provide missing information.  The referenced DD Form 215 is not associated with the claims folder.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence, and particularly service records.  

Lastly, the Board notes that the Veteran receives VA treatment and since the claims folder is being returned it should be updated to include VA treatment records compiled since 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from 2008.  

2.  Associate the DD Form 215 referenced in the DD Form 214 associated with the second period of service with the claims folder.  All efforts in this regard should be documented in the claims folder and all records obtained associated with the claims folder.  

3.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his skin disability during and/or since service.  

4.  Thereafter, afford the Veteran a VA dermatology examination to determine the nature, extent, etiology and/or onset of any identified skin disorder found to be present, to include eye and neck warts.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should comment as to whether it is at least as likely as not that any skin disorder found to be present is related to or had its onset during either period of the Veteran's service, to include as a result of presumed exposure to herbicides during service in Vietnam and his participation in combat.  In doing so, the examiner must acknowledge and discuss the Veteran's report of onset and/or continuing symptoms.  The rationale for any opinion expressed should be provided in a report. 

5.  Then readjudicate the claim.  In doing so, the RO must consider the application of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011).  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


